DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6 and 12-13 recite “an AC power output for a high load, …; wherein the inverter is coupled to the AC power output for a high load” is unclear because a high load in line 6 and line 12-13 is difference or the same and a high load is not defined 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackman (US 2007/0296221).
Regarding claim 1, Blackman discloses an electrical generator [Fig. 1], comprising: a power source input [12]; an electric motor [14]; a battery bank [32]; an inverter [34]; and an AC power output for a high load [110 VAC load 36, par 0020], whereby electricity is drawn into the power source input [par 0018 (electric motor 14 is used to convert electrical energy from electrical power source 10 into rotational motion of an output shaft of the electric motor 14 which coupled to pulley 16]; wherein the power source input is coupled to the motor [see Fig. 1]; wherein the motor [14] is coupled to a generator [20, see Fig. 1]; wherein the generator [20] is coupled to the battery bank [32, see Fig. 1]; wherein the battery bank is coupled to the inverter [34]; wherein the inverter is coupled to the AC power output for (a) the high load [load 36 .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (US 2012/0286572).
Regarding claim 1, Tracy discloses an electrical generator [Fig. 1], comprising: a power source input [18]; an electric motor [20]; a battery bank [30]; an inverter [32]; and an AC power output for a high load [34], whereby electricity is drawn into the power source input [par 0018]; wherein the power source input is coupled to the motor [see Fig. 1]; wherein the motor [14] is coupled to a generator [20, see Fig. 1]; wherein the generator [28] is coupled to the battery bank [30, see Fig. 1]; wherein the battery bank is coupled to the inverter [32]; wherein the inverter is coupled to the AC power output for (a) the high load [load 34 coupled to output of the inverter 32]; wherein the power source input that powers the motor [see Fig. 1, par 0018]; and wherein the motor drives the generator to generate storable electricity that is stored in the battery bank and is converted to AC power through the inverter [whole house inverter 32, Fig. 1] and accessible via the AC power output for the purpose of powering a device [house load, such as television, refrigerator, lighting …] that requires electricity [par 0021-0022].

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitri et al. (US 2015/0280480).
Regarding claim 1, Mitri discloses an electrical generator [Fig. 1], comprising: a power source input [output of inverter 115 coupled to electric motor 125]; an electric motor [125]; a battery bank [110]; an inverter [115]; and an AC power output for a high load [load 140 coupled to output of the inverter 115, par 0056], whereby electricity is drawn into the power source input [par 0048 (During operation, the electric motor 125 withdraws power from the battery 105 which causes the electric motor 125 output shaft to rotate]; wherein the power source input is coupled to the motor [see Fig. 1]; wherein the motor [14] is coupled to a generator [130, see Fig. 1]; wherein the generator [130] is coupled to the battery bank [110, see Fig. 1]; wherein the battery bank is coupled to the inverter [34]; wherein the inverter [115] is coupled to the AC power output for (a) the high load [140, Fig. 1]; wherein the power source input that powers the motor [see Fig. 1, par 0048]; and wherein the motor drives the generator to generate storable electricity that is stored in the battery bank and is converted to AC power through the inverter and accessible via the AC power output for the purpose of powering a device [140, home or business load] that requires electricity [par 0048].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836